Case 19-11728-pmm        Doc 464     Filed 04/15/20 Entered 04/15/20 14:54:39            Desc Main
                                    Document Page 1 of 5



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 _______________________________________
 In re:                                  ) Chapter 11
                                         )
 RE Liquidation Corp., et al.,1          ) Case No. 19-11728 (PMM)
                                         ) (Jointly Administered)
                                         )
                                Debtors. ) Hearing Date: April 14, 2020 at 11:00 a.m. (ET)
                                         ) Obj. Deadline: April 7, 2020 at 5:00 p.m. (ET)
                                         )
                                         )
                                         )
 _______________________________________)

     STIPULATION AND ORDER RESOLVING ADMINISTRATIVE CLAIMS FILED BY
                 PENSION BENEFIT GUARANTY CORPORATION

        This Stipulation, effective on the date so ordered, is between RE Liquidation Corporation

 (f/k/a Reading Eagle Company) (“Reading Eagle”), Radio Liquidation Corporation (f/k/a

 WEEU Broadcasting, Inc.) (“WEEU”) and the Pension Benefit Guaranty Corporation

 (“PBGC”), an agency of the United States Government and an unsecured creditor in the

 above-captioned case.

                                         WITNESSETH:

        1.      On March 20, 2019 (the “Petition Date”), Debtors each filed voluntary petitions

 for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

 “Bankruptcy Code”).

        2.      No trustee or examiner has been appointed in Debtors’ cases. An Official

 Committee of the Unsecured Creditors was appointed on May 25, 2019.



 1
        The last four digits of Debtor RE Liquidation Corporation’s tax identification number are
 3740. The last four digits of Debtor Radio Liquidation Corporation’s tax identification number
 are 8488.

                                                 1
Case 19-11728-pmm         Doc 464     Filed 04/15/20 Entered 04/15/20 14:54:39             Desc Main
                                     Document Page 2 of 5



          3.     Debtors sold substantially all of their assets in section 363 sales by May 31, 2019.

          4.     On June 10, 2019, PBGC filed the following proofs of claim against the Reading

 Eagle:

          a.     Claim No. 65, a claim for minimum funding contributions due the Retirement

 Plan for Non-Salaried Employees of Reading Eagle Co. (“Pension Plan”) in the amount of

 $118,081 under 26 U.S.C. §§ 412 and 430 and 29 U.S.C. § 1082, of which PBGC asserted that

 $7,120 is entitled to administrative priority under 11 U.S.C. § 507(a)(2), $13,084 is entitled to

 priority under 11 U.S.C. § 507(a)(5), and $97,877 is a general unsecured claim;

          b.     Claim No. 66, a claim for the Pension Plan’s unfunded benefit liabilities in the

 estimated amount of $1,389,102 under 29 U.S.C. §§ 1362 and 1368, of which PBGC asserted

 that unliquidated amounts are entitled to administrative priority under 11 U.S.C. § 507(a)(2) and

 tax priority under 11 U.S.C. § 507(a)(8), with the remainder being a general unsecured claim;

 and

          c.     Claim No. 67, an unliquidated claim for premiums due PBGC with respect to the

 Pension Plan under 29 U.S.C. §§ 1306 and 1307, of which PBGC asserted that unliquidated

 amounts are entitled to administrative priority under 11 U.S.C. § 507(a)(2) and tax priority under

 11 U.S.C. § 507(a)(8), with the remainder being a general unsecured claim.

          5.     On June 10, 2019, PBGC filed the following proofs of claim against WEEU:

            a.   Claim No. 4, a claim for the Pension Plan’s unfunded benefit liabilities in the

 estimated amount of $1,389,102 under 29 U.S.C. §§ 1362 and 1368, of which PBGC asserted

 that unliquidated amounts are entitled to administrative priority under 11 U.S.C. § 507(a)(2) and

 tax priority under 11 U.S.C. § 507(a)(8), with the remainder being a general unsecured claim;



                                                  2
Case 19-11728-pmm         Doc 464    Filed 04/15/20 Entered 04/15/20 14:54:39             Desc Main
                                    Document Page 3 of 5



         b.     Claim No. 5, a claim for minimum funding contributions due the Pension Plan in

 the amount of $118,081 under 26 U.S.C. §§ 412 and 430 and 29 U.S.C. § 1082, of which PBGC

 asserted that $7,120 is entitled to administrative priority under 11 U.S.C. § 507(a)(2) and

 $110,961 is a general unsecured claim; and

         c.     Claim No. 6, an unliquidated claim for premiums due PBGC with respect to the

 Pension Plan under 29 U.S.C. §§ 1306 and 1307, of which PBGC asserted that unliquidated

 amounts are entitled to administrative priority under 11 U.S.C. § 507(a)(2) and tax priority under

 11 U.S.C. § 507(a)(8), with the remainder being a general unsecured claim.

        6.      On October 10, 2019, PBGC filed administrative proofs of claim No. 102 and 104

 against the Reading Eagle and WEEU, respectively, in the amount of $7,120 for the portion of its

 claim for minimum funding contributions due the Pension Plan that it asserted is entitled to

 administrative priority under 11 U.S.C. § 507(a)(2).2

        7.      On March 13, 2020, Debtors filed their Omnibus Objection to Claims

 (Substantive Objection: Reclassification, and/or Reduction and/or Disallowance of Alleged

 Administrative Claims) (Dkt. No. 448) (“Administrative Claims Objection”).

         8.     On March 20, 2020, Debtors refiled the Administrative Claims Objection.

         9.     In paragraph 32 of the Administrative Claims Objection, Debtors objected that the

 administrative priority portions of Claim Nos. 5, 65, 102, and 104 are duplicative, and that the

 assertions of administrative priority in Claim Nos. 4, 6, 66, and 67 should be disallowed.




 2
         Although PBGC filed the administrative proofs of claim as separate claims against each
 of the Debtors, it is not clear from the Claims Agent’s online record which administrative proof
 of claim is against the Reading Eagle and which is against WEEU.

                                                  3
Case 19-11728-pmm         Doc 464     Filed 04/15/20 Entered 04/15/20 14:54:39             Desc Main
                                     Document Page 4 of 5



         10.     The parties agree that PBGC has a single administrative priority claim for

 minimum funding contributions due the Pension Plan in the amount of $7,120 for which the

 Reading Eagle and WEEU are jointly and severally liable.

        NOW, THEREFORE, the parties stipulate and agree as follows:

        1.       PBGC shall have a single allowed administrative priority claim for minimum

 funding contributions due the Pension Plan in the amount of $7,120 against the Debtors jointly

 and severally, in satisfaction of the administrative priority claims asserted in Claim Nos. 5, 65,

 102, and 104.

        2.       All other administrative claim assertions by the PBGC, including the

 administrative priority assertions contained in Claim Nos. 4, 6, 66, and 67, are deemed

 withdrawn.

        3.       The parties reserve all rights with respect to the priority and general unsecured

 claims asserted by PBGC in Claims 65 through 67 against the Reading Eagle and Claims 4

 through 6 against WEEU.



 DATED: April 10, 2020                  PENSION BENEFIT GUARANTY CORPORATION
        Washington, D.C.
                                        By: _/s/Ralph L. Landy________________________
                                        C. PAUL CHALMERS
                                        Acting General Counsel
                                        KARTAR KHALSA
                                        Deputy General Counsel
                                        C. WAYNE OWEN, JR.
                                        Assistant General Counsel
                                        RALPH L. LANDY (PA Bar No. 41384)
                                        Attorney
                                        PENSION BENEFIT GUARANTY CORPORATION
                                        Office of the General Counsel
                                        1200 K Street, N.W., Suite 340

                                                   4
Case 19-11728-pmm       Doc 464    Filed 04/15/20 Entered 04/15/20 14:54:39        Desc Main
                                  Document Page 5 of 5



                                    Washington, D.C. 20005-4026
                                    Tel: (202) 326-4020, ext. 3090
                                    Fax: (202) 326-4112
                                    E-mail: landy.ralph@pbgc.gov

                                    Attorneys for Pension Benefit Guaranty Corporation


 Dated April 10, 2020               RE LIQUIDATION CORPORATION AND
 King of Prussia, PA                RADIO LIQUIDATION CORPORATION


                                    By:_/s/Robert Lapowsky______________________
                                    JOHN C. KILGANNON
                                    ROBERT LAPOWSKY
                                    ANDREAS MILLIARESIS (admitted pro hac vice)
                                    Stevens & Lee, P.C.
                                    620 Freedom Business Center, Suite 200
                                    King of Prussia, Pennsylvania 19406
                                    Tel: (215) 751-2866
                                    Fax: (610) 371-7958
                                    E-mail: rl@stevenslee.com; adm@stevenslee.com

                                    Attorneys for Debtors
                                    RE Liquidation Corporation and Radio Liquidation
                                    Corporation



        SO ORDERED, at Reading, Pennsylvania, this 15th
                                                   ___ day of April, 2020.


                                    __________________________________________
                                    PATRICIA M. MAYER
                                    United States Bankruptcy Judge




                                              5
